Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On April 22, 2009, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 2,430 shares of common stock issued by Vornado Realty Trust, Inc. (CUSIP No.: 929042109) (the "Common Stock") at a purchase price of $43.00 per share including an underwriting discount of $1.8275 per share. The Common Stock was purchased from Merill Lynch, Pierce, Fenner & Smith Incorporated, and J.P. Morgan Securities LLC, members of the underwriting syndicate of which BNY Capital Markets, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. UBS Securities LLC Wachovia Capital Markets LLC Credit Suisse Securities (USA) LLC ABN AMRO Incorporated BNY Mellon Capital Markets, LLC Daiwa Securities America, Inc. PNC Capital Markets LLC RBC Capital Markets LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 1, 2009. These materials include additional information about the terms of the transaction.
